Citation Nr: 1815692	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from February 1980 to February 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Philadelphia, Pennsylvania, Regional Office (RO).


FINDING OF FACT

The Veteran did not have service during a period of war.


CONCLUSION OF LAW

The criteria for non-service-connected pension benefits have not been met.
38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pension is payable to a veteran of a period of war who meets the service requirements and who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct. 38 U.S.C. § 1521(a) (2012); 38 C.F.R. § 3.3 (2017). A veteran meets the service requirements if the veteran served in the active military, naval, or air service:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. 38 U.S.C. § 1521(j); 38 C.F.R. § 3.3. The term "active military, naval, or air service" includes active duty. 38 U.S.C. § 101(24)(A).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C. § 101(11) (2012). The last date of the Vietnam era was May 7, 1975. The Persian Gulf War began on August 2, 1990, and continues to the present. 38 U.S.C. § 101; 38 C.F.R. § 3.2 (2017). 

The Veteran served on active duty in the U.S. Army from February 1980 to February 1981. He, therefore, served between the Vietnam era and the Persian Gulf War and did not serve any days during a period of war. 

On his April 2014 VA Form 9, the Veteran wrote that he served from February 2000 to February 2001, which would entitle him to non-service-connected disability pension benefits. Attempts were made to verify this period of service but no verification could be made. Additionally, all service treatment and service personnel records were obtained and there is no evidence in those records of service other than the February 1980 to February 1981 period of active duty. Lastly, the Veteran only reported the February 2000 to February 2001 period of service once and has, on all other submissions to VA, listed February 1980 to February 1981 as his only period of service. Therefore, the Board finds that the Veteran's only period of service was from February 1980 to February 1981 and the Veteran is not entitled to non-service-connected pension disability pension benefits. The claim is denied.






ORDER

Entitlement to non-service-connected disability pension benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


